UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6115


JERRY L. OLIVER,

                  Plaintiff - Appellant,

             v.

CAPTAIN MYERS; DR. C. SCHNEIDER; SERGEANT GIBBS; MS.
COLEMAN; CORRECTIONAL OFFICER REEVES; INV. SERGEANT STOOTS;
CORRECTIONAL OFFICER FOUNTAIN; MR. GILES; SERGEANT LYNCHARD;
WARDEN DILLMAN; OPERATIONS OFFICER M. GREY,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00558-jct-mfu)


Submitted:    May 28, 2009                  Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry L. Oliver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerry L. Oliver seeks to appeal the district court’s

order      dismissing      his     42   U.S.C.       § 1983     (2006)     complaint     for

failure to state a claim upon which relief may be granted.                               We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the    appeal    period,     Fed.       R.    App.    P.   4(a)(5),       or   reopens   the

appeal period, Fed. R. App. P. 4(a)(6).                       “[T]he timely filing of

a     notice    of    appeal     in     a     civil    case      is   a    jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, __, 127 S. Ct.

2360, 2366 (2007).

               The district court’s order was entered on the docket

on    December       12,   2008.        The    notice      of   appeal     was   filed    on

January        16, 2009. *       Because Oliver failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

       *
      For the purpose of this appeal, we assume that the date
Oliver alleges to have placed his notice of appeal in the prison
mail system is the earliest date it could have been properly
delivered to prison officials for mailing to the court. Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3